             Case 1:20-cv-02405-EGS Document 65 Filed 11/01/20 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA


 Vote Forward, et al.

 Plaintiffs,

 v.                                                          Case No. 20-cv-2405

 DeJoy, et al.

 Defendants


                                  [JOINT PROPOSED] ORDER

        The parties have agreed on all terms of this Joint Proposed Order except for the use of
one word in paragraphs 1(f) and 1(g) below. As to that issue, the parties have stated their
respective positions in a footnote.

1.      Forthwith and no later than 8:30 p.m. today, the Postal Service shall redistribute to all
        Division Directors and Plant Managers the “Extraordinary Measures – Return Ballot Mail
        Processing Policy,” dated October 28, 2020, which provided specific guidance in
        administering and managing Mail Processing for the last week of the 2020 Election.

        a.       When recirculating the policy, the Postal Service will indicate that it is doing so to
                 reiterate that all processing facilities must abide by the requirements of that policy
                 to expedite the treatment of ballots, and that it is recirculating this policy at the
                 instruction of a federal district court.
        b.       The Postal Service will also reinforce its instruction that the identified “special
                 procedures must be put in place to ensure we deliver every ballot possible by the
                 cutoff time on Election Day (except in Louisiana, where ballots should be
                 delivered by Monday, November 2). This instruction applies even in
                 “postmarking” states that may allow for later delivery.”
        c.       USPS shall use the Express Mail Network on Monday, Tuesday, and after
                 Election Day to expedite ballots out of local service area to ensure timely delivery
                 of ballots, unless there is a faster surface option through existing transportation.
        d.       The Postal Service will also reinforce that all ballots with a local destination must
                 be cleared and processed on the same day or no later than the next morning for
                 delivery to local offices, from now through at least November 7, 2020 and, if
                 operationally necessary for timely mail delivery by the relevant state deadline, up
                 through the final deadline for mail ballot receipt in each state.
        e.       The Postal Service will also reinforce that upon entry, all origin processing plants
                 must apply a legible postmark to every ballot reflecting the date the ballot was
                 collected if it does not already have one.
               Case 1:20-cv-02405-EGS Document 65 Filed 11/01/20 Page 2 of 3




          f.       The Postal Service will also note that the chart attached to the policy has been
                   [corrected]1 and replaced by the “State Deadlines for Return Delivery of Mail
                   Ballots” chart attached to this Order as Exhibit 1.
          g.       USPS shall issue a targeted written communication, and make all reasonable
                   efforts to orally convey, to Division Directors and Plant Managers that serve
                   Minnesota, New Jersey, North Carolina, and Pennsylvania that the chart of state
                   deadlines distributed on October 28 has been [corrected]2 and replaced with the
                   document attached as Exhibit 1; reiterating the importance of processing all
                   election ballots in these states by the “Election Day Deadline;” and reiterating that
                   they should rely on the extended deadline only for ballots that come into their
                   possession after Election Day.

2.        In addition to the daily “all clear” certification, Plant Managers are required to certify by
          10:00 AM local time on Monday, November 2, 2020, that the ballot mail is clear to the
          delivery office and/or local pickup per the special Sunday processing instructions.

3.        In addition, Plant Managers are required to certify by 10:00 AM local time on Monday,
          November 2, 2020 and Tuesday, November 3, 2020 that they have complied with the
          measures identified in paragraphs 1.c and 1.d above.

4.        Postal Service management shall make all reasonable efforts to convey orally the
          requirements in paragraphs 1 and 2 of this Order to the relevant managerial and
          supervisory personnel in the following Districts as soon as practicable following the
          issuance of this order: Greater S. Carolina, Greensboro, Houston, Mid-Carolinas, Central
          Pennsylvania, Kentuckiana, Detroit, Greater Indiana, Northern New England,
          Colorado/Wyoming, Greater Michigan, Oklahoma, and Philadelphia Metropolitan.

5.        No later than 9:00 a.m. tomorrow, the Postal Service shall distribute to all local offices a
          written communication reiterating the following Postal Service policy: Every election
          ballot that is not sent to a processing facility must be postmarked or cancelled at the Post
          Office or local delivery unit, regardless of the postage payment method or indicia on the
          mailpieces. This includes any ballots that are stamped, metered, permitted, Business
          Reply Mail, Qualified Business Reply Mail, Courtesy Reply Mail, Postage Validation
          Imprinter (PVI) labeled postage, Self-Service Kiosk (SSK) labeled postage, and any other
          method of paying postage. Even short paid ballots and ballots without postage must be
          postmarked (postage collection will happen later).


1
 Plaintiffs’ Statement: Defendants’ have proposed using the word “updated” instead of
“corrected.” However, the chart previously circulated was not agreed to by the parties and
provides incorrect information regarding the status of deadline extensions in Minnesota, New
Jersey, North Carolina, and Pennsylvania. Noting that the chart has been corrected is therefore
necessary to ensure that the new chart is reviewed and understood by USPS personnel.
Defendants’ Statement: Defendants believe that because the original chart was not incorrect,
the phrase “negotiated per Court order” more accurately reflects the need for a change.
2
    See supra, note 1.


                                                     2
        Case 1:20-cv-02405-EGS Document 65 Filed 11/01/20 Page 3 of 3




6.    USPS shall continue to make all reasonable efforts to ensure retail facilities are
      complying with the October 20, 2020 Retail and Delivery Extraordinary Measures
      memorandum (ECF No. 51-1), including the provisions related to postmarking, and the
      October 30, 2020 Order of the Court, and that processing facilities and local offices are
      complying with this Order.



It is SO ORDERED this       day of , 2020.




                                                   _________________________________
                                                   The Honorable Emmet G. Sullivan
                                                   United States District Judge




                                               3
